DETAILED ACTION
The Request for Continued Examination (RCE) filed on 11/29/2021 under 37 CFR 1.53(d) based on parent Application No. 16/356,709 has been accepted and a RCE has been established. An action on the RCE follows.

The Amendments and Remarks filed on 11/29/2021, submitted with the filing of the RCE have been entered.  Claims 1-4, 6, 8-11, 13-18 and 20 as amended are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 


Claim(s) 1-4, 6, 8-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shuster et al. U.S. Patent 8,276,071 (hereinafter “Shuster”).

	Referring to claim 1, Shuster teaches a system for automatically increasing a capacity of a virtual space in a virtual world, comprising:
	one or more physical processors programed with one or more computer program instructions which, when executed, cause the one or more physical processors to (Figures 1-2):
		detect an attempt by an avatar to enter a virtual space in a virtual world (detect an attempt to access a virtual space by an avatar) (column 3, lines 22-39);
		determine a current number of avatars for the virtual space (determine whether the occupancy capacity of the virtual space has been met, i.e. whether the current number of avatars has reached the defined limitation of the number of avatars) (column 3, lines 22-39, column 13, lines 62-67 and column 14, lines 15-18);
		determine a maximum allowable number of avatars for the virtual space based on a server capacity that is hosting the virtual space (determine whether the occupancy capacity of the virtual space has been met, i.e. whether the current number of avatars has reached the defined limitation of the number of avatars; the occupancy capacity, i.e. defined limitation on the number of avatars allowed is based on computing resources such as server 
		determine whether the current number of avatars in the virtual space has reached the maximum allowable number of avatars (determining that the occupancy capacity has been met) (column 3, lines 22-39, column 13, lines 62-67 and column 14, lines 15-18); and
		automatically increase the capacity of the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (when an additional avatar attempts to enter the virtual space when the occupancy capacity of the virtual space has been met, the capacity of the virtual space is increased by creating a new instance/dimension/area of the virtual space) (column 1, line 46-column 2, line 19, column 3, lines 22-39, column 13, lines 62-67 and column 14, lines 15-18).

	Claim 10 recites a computer program product adapted to automatically increase a capacity of a virtual space in a virtual world, wherein the computer program product comprises computer readable program code stored in a memory of computer system and wherein, when executed by one or more physical processors, cause the computer readable program code to perform similar steps as those recited in independent claim 1.  Therefore, claim 10 is rejected similar to the rejection of independent claim 1. 

	Claim 14 recites a method for automatically increasing a capacity of a virtual space in a virtual world, the method being implemented on a computer system comprising one or more 

	Referring to claim 2, Shuster teaches the system of claim 1, wherein the one or more physical processors are further caused to:
	allow the avatar to enter the virtual space after the capacity of the virtual space has been automatically increased (avatars seeking to enter the virtual space once the occupancy capacity has been met are placed in the new instance/dimension/area of the virtual space) (column 1, line 46-column 2, line 19, column 3, lines 22-39, column 13, lines 62-67 and column 14, lines 15-18).

	Referring to claim 3, Shuster teaches the system of claim 1, wherein the one or more physical processors are further caused to:
	increase the maximum allowable number of avatars in response to the increase of the capacity of the virtual space (the occupancy capacity of the virtual space is increased because of the new instance/dimension/area of the virtual space; for example, new avatars seeking to enter the virtual space are placed in the new instance/dimension/area) (column 1, line 46-column 2, line 19, column 3, lines 22-39, column 13, lines 62-67 and column 14, lines 15-18).



	Referring to claim 6, Shuster teaches the system of claim 1, wherein the maximum allowable number of avatars is set for the virtual space by at least one of an owner of the virtual space or a manager of the virtual space (a population manager in the virtual reality universe engine manages the defined population of the virtual space) (column 10, lines 5-14 and column 14, lines 15-18).

	Referring to claim 8, Shuster teaches the system of claim 1, wherein automatically increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (providing a perception of increased physical space such as a new dimension/area to hold the additional avatars) (column 3, lines 22-39).

	Referring to claim 9, Shuster teaches the system of claim 1, wherein the maximum allowable number of avatars is based on computer resources available for the virtual space (the occupancy capacity of the virtual space is limited by computing resources such as processing speed, network bandwidth, server capacity, etc.) (column 1, line 46-column 2, line 19, column 3, lines 22-39), and wherein the one or more physical processors are further caused to:


	Referring to claim 11, Shuster teaches the computer program product of claim 10, wherein the virtual space comprises at least one of a store, a business, an arena, a building, a land area, or a room (the virtual space can be a room, building, etc.) (column 7, lines 58-61).

	Referring to claim 13, Shuster teaches the computer program product of claim 10, wherein automatically increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (providing a perception of increased physical space such as a new dimension/area to hold the additional avatars) (column 3, lines 22-39).

	Referring to claim 15, Shuster teaches the method of claim 14, further comprising: 


	Referring to claim 16, Shuster teaches the method of claim 14, wherein the maximum allowable number of avatars is based on the computer resources available for the virtual space (the occupancy capacity of the virtual space is limited by computing resources such as processing speed, network bandwidth, server capacity, etc.) (column 1, line 46-column 2, line 19, column 3, lines 22-39).  

	Referring to claim 17, Shuster teaches the method of claim 16, further comprising:
	providing, by the computer system, additional computing resources for the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (provide additional computer resources such as creating a new instance/dimension/area of the virtual space and duplicating the content within the area, such as walls and other simulated structural elements) (column 1, line 46-column 2, line 19, column 3, lines 22-39, column 13, lines 62-67 and column 14, lines 15-18). 



	Referring to claim 20, Shuster teaches the method of claim 14, wherein increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (providing a perception of increased physical space such as a new dimension/area to hold the additional avatars) (column 3, lines 22-39).


Response to Arguments
Applicant’s arguments filed on 11/29/2021 with respect to claim(s) 1-4, 6, 8-11, 13-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar systems that determine how many avatars should be in a virtual space based on server capacity.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173